                                          Case 4:20-cv-05785-PJH Document 18 Filed 09/14/20 Page 1 of 5




                                  1

                                  2

                                  3

                                  4                                   UNITED STATES DISTRICT COURT

                                  5                              NORTHERN DISTRICT OF CALIFORNIA

                                  6

                                  7      SIMON ORTIZ VARGAS,
                                                                                        Case No. 20-cv-5785-PJH
                                  8                     Petitioner,

                                  9               v.                                    ORDER ISSUING PRELIMINARY
                                                                                        INJUNCTION
                                  10     DAVID JENNINGS, et al.,
                                  11                    Respondents.

                                  12
Northern District of California
 United States District Court




                                  13

                                  14            On August 23, 2020, the court entered an order granting in part petitioner’s motion

                                  15   for a temporary restraining order to enjoin respondents from re-detaining petitioner unless

                                  16   and until he is afforded a pre-deprivation administrative hearing on the question of

                                  17   whether his re-detention would ultimately be lawful. Dkt. 15. The court denied the TRO

                                  18   motion in part with respect to petitioner’s request that re-arrest or re-detention would

                                  19   require a pre-deprivation judicial hearing. The court further ordered respondents to show

                                  20   cause why a preliminary injunction should not issue enjoining respondents from re-

                                  21   detaining petitioner without a pre-deprivation administrative hearing. Having reviewed

                                  22   the OSC response (“Resp.”) and petitioner’s reply (“Reply”), the court determines that the

                                  23   matter is suitable for decision without a hearing and issues a preliminary injunction for the

                                  24   reasons set forth in the order granting the motion for a TRO and as further discussed

                                  25   below.

                                  26            Respondents filed a response to the OSC re: issuance of a preliminary injunction

                                  27   that purports to serve also as respondents’ return to the petition for writ of habeas corpus.

                                  28   Resp. at 1. While the OSC response addresses the various claims asserted in the
                                          Case 4:20-cv-05785-PJH Document 18 Filed 09/14/20 Page 2 of 5




                                  1    habeas petition, respondents do not squarely address the grounds articulated by the

                                  2    court in issuing the TRO under the sliding scale test, i.e., that petitioner has sufficiently

                                  3    demonstrated that serious questions have been raised going to the merits of his

                                  4    procedural due process claim that, having been released on bond, his re-detention

                                  5    without a pre-deprivation hearing would violate the due process clause of the Fifth

                                  6    Amendment; that the balance of hardships tips sharply in his favor; and that the Winter

                                  7    factors of likelihood of irreparable injury and public interest are satisfied. Dkt. 15 at 4–8.

                                  8    See Winter v. Nat. Res. Def. Council, Inc., 555 U.S. 7, 20 (2008); Alliance for the Wild

                                  9    Rockies v. Cottrell, 632 F.3d 1127, 1135 (9th Cir. 2011).

                                  10          Repeating arguments made in opposition to the TRO motion, respondents contend

                                  11   that a preliminary injunction is not warranted because if petitioner were re-arrested,

                                  12   existing procedural processes would be sufficient to satisfy his due process rights. This
Northern District of California
 United States District Court




                                  13   conclusory assertion begs the question whether a non-citizen granted release on bond

                                  14   has a protectable liberty interest, see Morrissey v. Brewer, 408 U.S. 471, 482 (1972) (“the

                                  15   liberty of a parolee, although indeterminate, includes many of the core values of

                                  16   unqualified liberty and its termination inflicts a ‘grievous loss' on the parolee and often on

                                  17   others”), and what process is due under the circumstances presented here, where a non-

                                  18   citizen conditionally released on bond seeks procedural protections if immigration officials

                                  19   seek to re-arrest him after the immigration judge subsequently issues a sua sponte order

                                  20   revoking the bond and finding the non-citizen subject to mandatory detention under

                                  21   § 1226(c). The authorities cited by respondents apply the well-established principle that

                                  22   detention during immigration proceedings is “a constitutionally valid aspect” of the

                                  23   removal process, see Demore v. Kim, 538 U.S. 510, 523 (2003), but do not weigh in on

                                  24   the questions whether non-citizens have a protected liberty interest against re-detention

                                  25   after initially being released on bond and whether due process requires a pre-deprivation

                                  26   hearing if respondents seek to re-arrest or re-detain him. See Hernandez v. Sessions,

                                  27   872 F.3d 976, 983 (9th Cir. 2017) (citing Mathews v. Eldridge, 424 U.S. 319, 335 (1976)).

                                  28          Respondents also point out that “there is no statutory or regulatory requirement
                                                                                      2
                                          Case 4:20-cv-05785-PJH Document 18 Filed 09/14/20 Page 3 of 5




                                  1    that entitles Petitioner to a ‘pre-arrest’ hearing,” Resp. at 14, but petitioner asserts a

                                  2    procedural due process claim, not a statutory or regulatory right, to a pre-deprivation

                                  3    hearing. Respondents further cite Nielsen v. Preap, 139 S. Ct. 954, 967 (2019), as

                                  4    authority to support their contention that petitioner is not entitled to continued release on

                                  5    bond because the IJ determined that her initial assessment was incorrect and issued a

                                  6    second order revoking the bond, but in Preap, the Supreme Court did not consider a

                                  7    claim that release on bond may give rise to a protectable liberty interest, much less, as

                                  8    respondents suggest, reject an argument that a non-citizen should be entitled to a

                                  9    “windfall” from an erroneous decision to grant a request for release on bond. Resp. at

                                  10   14. Rather, the Court in Preap held that mandatory detention under § 1226(c) is not

                                  11   limited to situations where covered aliens are taken into immigration custody immediately

                                  12   upon release from criminal custody, and the Court expressly narrowed the holding as a
Northern District of California
 United States District Court




                                  13   matter of statutory interpretation that “does not foreclose as-applied challenges—that is,

                                  14   constitutional challenges to applications of the statute as we have now read it.” 139 S.

                                  15   Ct. at 972. In the absence of controlling authority on the issues whether non-citizens who

                                  16   have been granted release on bond have a liberty interest in maintaining release to which

                                  17   due process protections attach, the parties have raised serious questions going to the

                                  18   merits of petitioner’s procedural due process claim.

                                  19          A preliminary injunction will serve to preserve the status quo by providing

                                  20   procedural protections for petitioner’s conditional release until a final judgment on the

                                  21   merits can be rendered, particularly in light of respondents’ contention that the IJ’s

                                  22   mandatory detention “ruling would be controlling at any pre-deprivation hearing, absent a

                                  23   BIA decision to the contrary,” which suggests that without the issuance of a preliminary

                                  24   injunction, petitioner would not have a fair opportunity to maintain his conditional release

                                  25   by challenging mandatory detention and revocation of his bond if he were re-arrested.

                                  26   Resp. at 6. Respondents’ suggestion that petitioner’s pending appeal with the BIA “could

                                  27   provide him the remedy he seeks,” id. at 23, fails to acknowledge that petitioner seeks

                                  28   not only review of the IJ’s bond revocation decision, but also procedural protections for
                                                                                      3
                                          Case 4:20-cv-05785-PJH Document 18 Filed 09/14/20 Page 4 of 5




                                  1    his claimed liberty interest in conditional release to prevent irreparable harm that would

                                  2    result if he were re-detained without an opportunity to challenge mandatory detention

                                  3    under § 1226(c). While the government argues that petitioner’s hearing date in state

                                  4    court has passed and he no longer faces the threat of being arrested at state court, Resp.

                                  5    at 22, petitioner has sufficiently demonstrated the necessity to make future state court

                                  6    appearances, with the next hearing set for September 30, and other non-speculative

                                  7    concerns that he faces the risk of re-arrest, which would cause him and his family

                                  8    economic hardship and loss of their primary caregiver. Reply at 11–12 (citations

                                  9    omitted).

                                  10          Petitioner suggests that if respondents seek to re-arrest him, a preliminary

                                  11   injunction would require the IJ to consider all of petitioner’s challenges to re-detention,

                                  12   including his constitutional challenges presented in the habeas petition, Reply at 9. Such
Northern District of California
 United States District Court




                                  13   expansive inquiry is not required of a pre-deprivation administrative hearing to protect his

                                  14   claimed liberty interest. Under the circumstances presented here, where petitioner was

                                  15   conditionally released from detention and currently challenges the validity of the IJ’s sua

                                  16   sponte bond revocation order on appeal to the BIA, due process only requires an

                                  17   administrative hearing limited to the issue whether petitioner is subject to mandatory

                                  18   detention under § 1226(c), which is the ground for seeking his re-detention that

                                  19   respondents assert here. Resp. at 17.

                                  20          On the present record, and for the reasons underlying issuance of the TRO, the

                                  21   court determines that petitioner has sufficiently demonstrated that there are serious

                                  22   questions going to the merits of his claim that he has a protectable liberty interest in his

                                  23   conditional release under Morrissey and that he must be afforded a pre-deprivation

                                  24   hearing if respondents seek to re-arrest him; that the balance of hardships tips sharply in

                                  25   his favor; that irreparable injury is likely; and that the public interest is served by providing

                                  26   due process safeguards for deprivation of liberty, to support the issuance of a preliminary

                                  27   injunction. See Ortega v. Bonnar, 415 F. Supp. 3d 963, 969–70 (N.D. Cal. 2019), notice

                                  28   of appeal filed, No. 20-15754 (9th Cir. Apr. 22, 2020); Meza v. Bonnar, 2018 WL
                                                                                      4
                                          Case 4:20-cv-05785-PJH Document 18 Filed 09/14/20 Page 5 of 5




                                  1    2554572, at *3 (N.D. Cal. June 4, 2018) (finding “serious questions going to the merits of

                                  2    Petitioner’s claim that she has a vested liberty interest in her conditional release such that

                                  3    she may not be re-detained absent due process”).

                                  4           Having considered the parties’ papers, the evidence in the record, and the

                                  5    applicable legal authority, the court issues a PRELIMINARY INJUNCTION as follows:

                                  6                  The court hereby ORDERS that respondents David Jennings, San

                                  7                  Francisco Field Office Director, U.S. Immigration and Customs

                                  8                  Enforcement, Matthew T. Albence, Deputy Director and Senior

                                  9                  Official Performing the Duties of the Director, U.S. Immigration and

                                  10                 Customs Enforcement, Chad Wolf, Acting Secretary of the U.S.

                                  11                 Department of Homeland Security, and William P. Barr, Attorney

                                  12                 General of the United States, are ENJOINED from re-arresting or re-
Northern District of California
 United States District Court




                                  13                 detaining petitioner Simon Ortiz Vargas unless and until an

                                  14                 administrative hearing, with adequate notice, is held to determine

                                  15                 whether petitioner is subject to mandatory detention under § 1226(c).

                                  16          The court will set a case management conference in this matter by issuance of a

                                  17   separate clerk’s notice.

                                  18                 IT IS SO ORDERED.

                                  19   Dated: September 14, 2020

                                  20                                                  /s/ Phyllis J. Hamilton
                                                                                    PHYLLIS J. HAMILTON
                                  21                                                United States District Judge
                                  22

                                  23

                                  24

                                  25

                                  26
                                  27

                                  28
                                                                                     5
